lN THE UNITED STATES DlS'I`RICT COURT
FOR THE SOUTHERN D|S`|`RIC'I` Ol’ OHIO
Wl.-`.S'I`ERN D|VISION
Billy Covington,
I’iaintii`l`{s),

Case Number: l:lch§ll
vs.

lodge Susan J. Dlott
Anthony Cadogen, et al..
Det`endant(s).
ORDER

This matter is before the Court pursuant to the Order ol`General Ret`erence in the United States
District Court for the Southcrn District of`Ohio Western Division to United States Magistrate lodge
Stephanie K. Bowman. Pursuant to such ret`erence. the Magistrate lodge reviewed the pleadings and
liled with this Court on October 5, 2018 a Repon and Rceommcndation (Doc. 9). Subscquently. the
plaintiff filed objections to such Report and Reeommendation.

'l`he Court has reviewed the comprehensive lindings ottlte Magistrate ludge and considered de
novo all ofthe ti|ings in this matter. Upon consideration ot`the toregoing, the Court does determine
that such Recommcndation should be adopted

According|y, the complaint is DISMISSED with prejudice pursuant to 28 U.S.C.
§§lQlS(e)(Z)(B) and l9l$A(b)( l) with the exception ot`plaintil`l`s claims against defendant Oppy l`or
allegedly violating plaintit`f`s religious and equal protections rights by denying plaintifl"s request to
purchase a prayer rug.

IT IS SO ORDERED.

jew Q.CDM>

judge Susan J. Dlo
United Statcs Distri Court

